ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_07_EN.txt. 227

SEPARATE OPINION OF JUDGE WALDOCK

1. Ï am in general agreement with both the operative part and the
reasoning of the Judgment of the Court. | have one reservation, however,
regarding subparagraph 5 of the operative part and there are some aspects
of the case which I consider should have received more prominence in
the Judgment, and which [ feel it incumbent on me to mention in this
separate opinion.

* *

2. The Judgment refers to the Exchange of Notes of 19 July 1961 and
draws certain conclusions from it regarding the Federal Republic of
Germany’s recognition of Iceland’s exceptional dependence on coastal
fisheries and regarding Iceland’s recognition of the Federal Republic’s
traditional fisheries in the waters around Iceland. It does not, however,
give the 1961 Exchange of Notes the importance which, in my opinion,
that agreement necessarily has as a treaty establishing a particular legal
régime governing the relations between the Parties with respect to fishing
in those waters. The 1961 Exchange of Notes, which was negotiated and
concluded soon after the United Nations Conference on the Law of the
Sea had failed to solve the problem of fishery limits, had as its express
object the settlement of an existing fishery dispute between Iceland and
the Federal Republic. This it did upon terms which lay down specific
rules to cover the case of a subsequent claim by Iceland to extend her
jurisdiction beyond the 12-mile limit assented to by the Federal Republic
in that agreement. The result, in my view, is that the starting point for
determining the rights and obligations of the Parties in the present case
has to be the 1961 Exchange of Notes which, by its Judgment of 2 Febru-
ary 1973, the Court has held to be valid, in force, and applicable to the
extension of Iceland’s fishery jurisdiction now in question before the
Court.

3. A similar Exchange of Notes was concluded in 1961 between Iceland
and the United Kingdom, and I have set out at length my observations
on the implications of that Exchange of Notes in my separate opinion
in the Fisheries Jurisdiction case between those two countries. The
Exchange of Notes between Iceland and the Federal Republic, it is true,
was concluded some four months after the Exchange of Notes between
Iceland and the United Kingdom and in separate negotiations; and the

56
228 FISHERIES JURISDICTION (SEP. OP. WALDOCK)

Federal Republic did not have any detailed record of its negotiations
as was the case with the United Kingdom. Nevertheless, the Exchange
of Notes of 11 March 1961 between Iceland and the United Kingdom
was used as the model for that between her and the Federal Republic;
and the object and provisions of the two Agreements are, in consequence,
virtually identical. Accordingly, I do not think that it would be useful
for me to repeat here the views which L have expressed on this matter in
paragraphs 2-32 of my opinion in the other case before the Court. It
will be enough for me to state that, mutatis mutandis, [ consider them to
apply equally in the present case.

* *

4. I may, however, recall that the Federal Republic made quite clear its
understanding of the scope of the compromissory clause in the course of
the proceedings on jurisdiction. At the public sitting held on 8 January
1973 its Agent said:

“I would like to add some remarks in «-der to show that the
subject-matter of the dispute submitte: ., che Application of the
Federal Republic of Germany keeps strictly within the scope of the
jurisdiction of the Court, as defined in paragraph 5 of the Exchange
of Notes of 1961. I should recall that according to the terms of that
provision the jurisdiction of the Court covers all disputes relating
to an extension by Iceland of its fisheries jurisdiction over the adjacent
waters above its continental shelf beyond the 12-mile limit. Disputes
relating to such an extension of the fisheries jurisdiction are those
which arise from any measure by which the Government of Iceland
purports to exercise jurisdictional rights or powers over fishing
activities in the waters beyond the 12-mile limit. Scope and intensity
of this jurisdiction, which may give rise to disputes, are of secondary
importance; the jurisdictional claim may vary as to the width of the
zone in which Iceland attempts to exercise jurisdiction, as well as to
the scope of the rights and powers which Iceland attempts to exercise
therein. Iceland’s jurisdictional claim may amount to a claim for
exclusive fishing rights in the extended zone, or may be confined to a
claim for preferential fishing rights only. It may also consist in the
enactment and enforcement of discriminatory or non-discriminatory
conservation measures. Any such measure constitutes an extension of
jurisdiction in the sense of paragraph 5 of the Exchange of Notes and,
whenever such extension or the modalities of such extension give rise
to a dispute between the Federal Republic of Germany and Iceland,
the Court has jurisdiction to deal with this dispute on the application
of either Party.”

That understanding appears to me fully consonant with the Court's
finding in its Judgment on jurisdiction of 2 February 1973 in the case

37
229 FISHERIES JURISDICTION (SEP. OP. WALDOCK)

brought by the United Kingdom, as to the meaning of the compromissory
clause the terms of which are identical with those of the clause in the
present case. The Court there said:

“* . . the real intention of the parties was to give the United Kingdom
Government an effective assurance... : namely, the right to challenge
before the Court the validity of any further extension of Icelandic
fisheries jurisdiction in the waters above its continental shelf”’.
(C.J. Reports 1973, p. 13, para. 23; emphasis added.)

* *

5. In its first submission the Federal Republic asks the Court to declare
that Iceland’s unilateral extension of her zone of exclusive fisheries
jurisdiction to 50 miles “has, as against the Federal Republic of Germany,
no basis in international law and can therefore not be opposed to the
Federal Republic of Germany . . ”’. Whether this submission is intended
to be limited to the question of the ‘‘opposability” of Iceland’s extension
vis-a-vis the Federal Republic or claims that the extension is invalid
erga omnes and, therefore, not opposable to the Federal Republic may
not perhaps be entirely clear. In any event, however, for the reasons
which I have given in paragraphs 33-36 of my separate opinion in the
case between the United Kingdom and Iceland, the true legal issue appears
to me to be whether the extension of Iceland’s fishery jurisdiction beyond
the 12-mile limit agreed to in 1961 is opposable to a State which, like the
Federal Republic, has not accepted or acquiesced in that extension; and
not whether under general international law the extension is objectively
invalid erga omnes. On this point too, it therefore seems enough for me
to state that, mutatis mutandis, the views which 1 have expressed in my
separate opinion in the United Kingdom v. Iceland case apply also in
the present case.

x *

6. The Federal Republic, unlike the United Kingdom in the other
case before the Court, has maintained its claim, set out in its fourth
submission, to compensation for alleged acts of harassment of its vessels
by Icelandic coastal patrol vessels. I concur in the Court’s view, stated in
paragraph 72 of the Judgment, that this submission falls within its
competence in the present proceedings. Although the Court does not
develop its grounds for so holding and I myself entertain no doubt upon
the point, I wish to indicate briefly the reasons which lead me to share the
Court’s view.

58
230 FISHERIES JURISDICTION (SEP. OP. WALDOCK)

7. The claim to compensation raises two points as to the Court’s
competence to entertain it, the first of which is whether the claim falls
within the terms of the compromissory clause: “in case of a dispute in
relation to such extension, the matter shall, at the request of either party,
be referred to the International Court of Justice.” It seems to me too
narrow an interpretation of those words to regard them as confining the
competence conferred on the Court to the question of the extension of
jurisdiction as such. In my view, incidents arising out of Iceland’s
extension of her fishery limit and claims in respect of such incidents
clearly form part of “a dispute in relation to such extension’’—words of
a quite general character. Indeed, every act enforcing Iceland’s juris-
diction outside the 12-mile limit is in a very real sense an extension of her
jurisdiction beyond the agreed limit. Furthermore, as the Court itself
emphasized in paragraphs 21-22 of its Judgment of 2 February 1973 on
its jurisdiction in the case of the United Kingdom r. Iceland, the very
object of the compromissory clause was to provide an assurance that
“if there was a dispute, no measure to apply an extension on fishery limits
would be taken pending reference to the International Court” (CJ.
Reports 1973, at p. 13; emphasis added). It therefore seems entirely
justifiable to consider that the Federal Republic’s claim to compensation
must, in principle, fall within the general competence conferred on the
Court in the case of a dispute in relation to an extension of fishery
jurisdiction,

8. Moreover, as Judge Jiménez de Aréchaga pointed out in the JCAO
Council case (1.C.J. Reports 1972, p. 147) both this Court and the Per-
manent Court of International Justice have held that, if a jurisdictional
clause provides for the reference to an international tribunal of dis-
agreements relating to the interpretation or application of a treaty, the
competence given to the tribunal embraces questions arising out of the
performance or non-performance of the treaty. Thus, in the Advisory
Opinion on /nterpretation of Peace Treaties the Court considered that
disputes relating to the question of the performance or non-performance
of the obligations provided for in treaties ‘‘are clearly disputes concerning
the interpretation or execution” of the treaties in question (/.C.J. Reports
1950, p. 75). Even more specific, for present purposes, is the dictum of
the Permanent Court in the Factory at Chorzow case (P.C.1.J., Series A,
No. 9, p. 21):

“It is a principle of international law that the breach of an engage-
ment involves an obligation to make reparation in an adequate
form. Reparation therefore is the indispensable complement of a
failure to apply a convention and there is no necessity for this to be
stated in the convention itself. Differences relating to reparations,
which may be due by reason of failure to apply a convention, are

59
231 FISHERIES JURISDICTION (SEP. OP. WALDOCK)
consequently differences relating to its application.” (Emphasis added.)

In my view, as I have indicated above, the present dispute in relation to
an extension of Iceland’s fishery jurisdiction is at the same time a dispute
in relation to the application of the 1961 Exchange of Notes. But in any
event, by parity of reasoning, it seems to me clear that a jurisdictional
clause conferring competence on the Court to determine the validity
of an extension of fishery jurisdiction embraces differences relating to
reparations which may be due by reason of the invalidity of an extension.

*

9. The second point concerns the question whether the claim comes
within the scope of the case referred to the Court by the Federal Re-
public’s Application of 5 June 1972. The Application contained only two
submissions: one concerning the alleged unlawfulness of the unilateral
extension of the fishery limit, and the other concerning the need for
agreement in regard to conservation measures. The Application did not
deal with acts of harassment or compensation in respect of them for the
very good reason that it was filed before the new [celandic Regulations
came into force on | September 1972 and before any acts of harassment
had occurred. Indeed, soon after filing the Application, the Federal
Republic sought to obviate any risk of harassment by requesting and
obtaining an Order for provisional measures. True, the Federal Republic’s
Memorial on jurisdiction, which was filed on 5 October 1972 after some
acts of harassment had occurred, also made no mention of them. But the
Court had ordered that the Federal Republic’s first Memorial should be
directed specifically to the question of its jurisdiction to entertain the
Application, and the question of harassment was not germane to that
issue. Consequently, it was in the Memorial on the merits that acts of
harassment were first made a cause of action and a claim to compensation
was first included among the submissions.

10. The question then is whether the Federal Republic’s claim to com-
pensation, formulated in the Memorial on the merits and again in the
final submissions, is a permissible modification of the submissions
formulated in the Application. In other words, is the addition of the
claim to compensation such a modification of the submissions in the
Application as is permissible under Article 40 of the Statute and Article
32 (2) of the Rules? Under the practice of the Permanent Court of
International Justice the parties to proceedings begun by a unilateral
Application were allowed a certain freedom to amend their submissions
so long as the amendments did not have the effect of altering the subject
of the dispute. Thus, the Permanent Court said in the Société commerciale
de Belgique case:

“It is to be observed that the liberty accorded to the parties to
60
232 FISHERIES JURISDICTION (SEP. OP. WALDOCK)

amend their submissions up to the end of the oral proceedings must
be construed reasonably and without infringing the terms of Article 40
of the Statute and Article 32, paragraph 2, of the Rules which provide
that the Application must indicate the subject of the dispute. The
Court has not hitherto had occasion to determine the limits of this
liberty, but it is clear that the Court cannot, in principle, allow a
dispute brought before it by application to be transformed by
amendments in the submissions into another dispute which is different
in character.” (P.C.1.J., Series A/B, No. 78, at p. 173.) (Emphasis
added.)

As to this Court, Judge Read referred in the Certain Norwegian Loans
case to the established practice ‘‘to permit the Parties to modify their
Submissions up to the end of the Oral Proceedings’’, but observed that
“when there is an appreciable change, the other Party must have a fair
opportunity to comment on the amended Submissions”. He added: ‘The
second condition is that the amendment must be an amendment. It must
not consist of an attempt by the Applicant Government to bring a new
and different dispute before the Court” (/.C./. Reports 1957, pp. 80-81).
It is therefore significant that in the Temple of Preah Vihear case the Court
accepted and upheld a claim to the restoration of objects removed from
the Temple by the Thailand authorities since 1954, which had been made
by Cambodia for the first time in its final submissions at the oral hearings
(C.J. Reports 1962, p. 6).

11. Inthe present case, Iceland had the opportunity, by filing a Counter-
Memorial, to reply to the Federal Republic’s claim to compensation
and, if she considered it to be outside the scope of the Application, to
object to its admissibility. But she decided not to appear in the proceed-
ings. As to the claim itself, this seems to me related to the subject of the
Application more directly than was the restoration of the Temple objects
in the Temple of Preah Vihear case: the relief for which it asks is con-
sequential upon and implied in the Federal Republic’s first submission.
True, the facts on which it is based occurred subsequently to the Applica-
tion and the claim therefore introduces a new element into the case. But
it does not seem to me to “transform the dispute” brought before the
Court in the Application into “another dispute which is different in
character”. On the contrary, it arose directly out of the matter which is
the subject of the first submission in the Application and was the direct
result of Iceland’s own actions with respect to that matter when it was
already before the Court. The very fact that the new claim concerns
matters explicitly dealt with in the Court’s Order for provisional measures
seems to me to make it difficult to treat that claim as an impermissible
modification of the submissions in the Application. Consequently, in
my view, the claim to compensation ought not to be ruled out on the
ground that it had no place in the Application.

* *

61
233 FISHERIES JURISDICTION (SEP. OP. WALDOCK)

12. My reservation regarding subparagraph 5 of the operative clause
arises from a doubt as to whether the Court should simply state that it is
unable to accede to the Federal Republic’s fourth submission and thus,
in effect, to dismiss outright the claim to compensation. In so far as this
submission may be considered as asking the Court for a final decision
pronouncing upon Iceland’s obligation to make compensation for
particular specified acts of interference, I agree with the Court that, as
the case now stands, it is not in a position to give such a decision because
the evidence is scarcely sufficient. The Federal Republic appears, more-
over, to be asking for final judgment in the case without requesting
further proceedings to deal with its claim to compensation or requesting
the Court to reserve for the Federal Republic the liberty to apply to the
Court on the question of compensation in the event that no agreement is
arrived at between the Parties on this question. In consequence, it may
be doubtful whether it would be appropriate for the Court, proprio motu,
to reserve the question of compensation to be dealt with in further
proceedings.

13. In so far, however, as the fourth submission may be understood
as merely claiming a declaration of principle that Iceland is under an
obligation to make reparation for any acts of interference established as
unlawful under subparagraphs | and 2 of the operative clause of the
Court’s Judgment, I do not myself see the same difficulty in the Court’s
acceding to the claim. The Court has held that Iceland’s unilateral
extension of her exclusive fishing rights to 50 miles is not opposable to
the Federal Republic and that Iceland is not entitled unilaterally to
exclude the Federal Republic’s fishing vessels from the waters to seaward
of the fishery limits agreed to in the 1961 Exchange of Notes. [t then really
follows automatically that acts enforcing that extension against fishing
vessels of the Federal Republic are unlawful and engage Iceland’s inter-
national responsibility to the Federal Republic with respect to such acts.
Since it is a well-established principle of international law that every
violation of an international obligation entails a duty to make reparation,
the right to reparation also follows without even being stated. Accordingly,
it may be said, as was indeed said in the Corfu Channel case U.C.J.
Reports 1949, pp. 23-24), that to make the claim to reparation is super-
fluous; if the claim to a declaration of the unlawful character of acts is
upheld, the consequence is that as a matter of law, reparation is due.
Nevertheless, an Applicant may think it important to obtain from the
Court, as a form of satisfaction, an express declaration in the operative
part of the Judgment that reparation is due, and I see no obstacle to the
Court’s acceding to such a submission.

(Signed) H. WALDOCK.

62
